Citation Nr: 0716257	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's chronic lumbosacral strain with degenerative disc 
disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from November 1975 to December 
1975 and from November 1978 to August 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which recharacterized 
the veteran's lumbosacral spine disability as chronic 
lumbosacral strain with degenerative disc disease and denied 
an evaluation in excess of 10 percent for that disability.  
In October 2004, the RO increased the evaluation for the 
veteran's lumbosacral spine disorder from 10 to 20 percent.  


FINDING OF FACT

The veteran's chronic post-operative lumbosacral spine 
disability has been shown to be objectively manifested by no 
more than post-operative lumbar spine degenerative disc 
disease; lumbosacral strain; a lumbar spine range of motion 
of forward flexion to 50 degrees with pain, extension to 10 
degrees with pain, right lateral flexion to 20 degrees, left 
lateral flexion to 30 degrees with pain, and rotation to 30 
degrees, bilaterally, with pain; a slightly decreased left 
ankle jerk; intact sensation; and no muscle spasm.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the veteran's 
chronic lumbosacral strain with degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.10, 4.40, 4.45 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2002, July 2004, and April 2006 which informed him 
of the evidence generally needed to support a claim for an 
increased evaluation and the assignment of an effective date 
for such an award; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  Such 
notice effectively informed him of the need to submit any 
relevant evidence in his possession.  The November 2002 VCAA 
notice was issued prior to the April 2003 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  




II.  Lumbosacral Spine Disability

A.  Historical Review

The veteran's service medical records convey that he was seen 
for low back pain.  The report of an October 1987 VA 
examination for compensation purposes states that the veteran 
exhibited lumbar spine limitation of motion; minimal lumbar 
scoliosis; and a diminished left ankle jerk.  The veteran was 
diagnosed with lumbosacral strain due to scoliosis of the 
lumbar spine.  In November 1987, the RO established service 
connection for chronic lumbosacral strain and assigned a 10 
percent evaluation for that disability.  

The report of a January 2003 VA examination for compensation 
purposes states that the veteran was diagnosed with lumbar 
spine degenerative disc disease.  In April 2003, the RO 
recharacterized the veteran's lumbosacral spine disability as 
chronic lumbosacral strain with degenerative disc disease and 
denied an evaluation in excess of 10 percent for that 
disability.  In October 2004, the RO increased the evaluation 
for the veteran's lumbosacral spine disability from 10 to 20 
percent.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  On and before 
September 25, 2003, the rating schedule directed that slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 40 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code Diagnostic Code 5292 (2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (2003) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation was warranted for 
intervertebral disc syndrome which was productive of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation required incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using the evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  A 20 percent 
evaluation required muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to lumbosacral strain, lumbar spine intervertebral 
disc syndrome (degenerative disc disease), lumbar spine 
limitation of motion, and other spine and back disorders.  
Under the amended rating schedule, lumbosacral strain and 
lumbar limitation of motion are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R.§ 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least four weeks, but les s than six weeks 
during the past 12 months.  A 60 percent evaluation requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
(2006).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2006).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006) to be more favorable to the 
veteran as they require less specific symptoms and are more 
general than the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006) and 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

VA clinical documentation dated in May 2002 indicates that 
the veteran complained of progressive low back pain.  A 
November 2002 VA treatment record states that the veteran 
complained of radiating low back pain which had been 
exacerbated by his bending over to pick up a coin.  He 
reported that he had not been able to work for approximately 
one week due to his low back pain.  A September 2002 magnetic 
resonance imaging study of the lumbar spine was reported to 
reveal findings consistent with degenerative disc disease.  

At the January 2003 VA examination for compensation purposes, 
the veteran exhibited a lumbar spine range of motion of 
flexion to 45 degrees, extension to 15 degrees, right lateral 
bending to 13 degrees, and left lateral bending to 10 
degrees, due to pain; 2+ bilateral patellar and ankle jerks; 
slight loss of lumbar lordosis; and lower paraspinal region 
tenderness on palpation.  The veteran was diagnosed with 
lumbar spine degenerative disc disease.  

Clinical documentation from Mercy Hospital Anderson dated in 
February 2004 indicates that the veteran complained of 
left-sided radiculopathy.  He subsequently underwent a disc 
decompression at the left L4-5 level with a Dekompressor.  

An April 2004 written statement from Michael Kramer, M.D., 
states that the veteran complained of complained of chronic 
low back pain.  On physical evaluation, the veteran exhibited 
no evidence of radiculopathy or myelopathy.  The veteran was 
diagnosed with lumbar spine degenerative disc disease.  

In his April 2004 notice of disagreement, the veteran 
advanced that his spinal disability had "increased 
severalfold" and rendered him no longer able to work.  In a 
June 2004 written statement, the veteran indicated that: he 
experienced violent muscle spasms and left leg numbness; was 
unable to walk a mile; and had undergone three surgical 
procedures on his spine including a disc decompression.  He 
reiterated that he was no longer able to work.  

In a January 2005 written statement, the veteran asserted 
that an evaluation in excess of 20 percent was warranted for 
his lumbosacral spine disorder "due to the nature of [his] 
disability."  He indicated that he was unable to work and on 
United States Postal Service disability retirement due to his 
lumbosacral spine disability.  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of chronic low back pain which 
occasionally radiated down his left lower extremity and back 
stiffness and weakness.  He clarified that his complaints 
were exacerbated by walking and standing; lessened by his 
prescribed methadone; and had prevented him from working 
since February 2004.  On examination of the lumbosacral 
spine, the veteran exhibited a slight loss of normal lumbar 
lordosis; a thoracolumbar spine range of motion of forward 
flexion to 50 degrees with pain, extension to 10 degrees with 
pain, lateral flexion to 30 degrees, bilaterally, with pain, 
and lateral rotation to 30 degrees, bilaterally, with pain; a 
slightly decreased left ankle jerk; intact lower extremity 
sensation; and no evidence of muscle spasm or weakness.  The 
veteran was diagnosed with lumbar spine degenerative joint 
disease.  

At an April 2005 VA examination for compensation purposes, 
the veteran complained of chronic radiating low back pain 
which was exacerbated by prolonged walking and lessened by 
his prescribed methadone.  The examiner noted that the 
veteran had no incapacitating episodes during the preceding 
12 months due to his degenerative disc disease which required 
prescribed bed rest and treatment.  On examination of the 
lumbar spine, the veteran exhibited a range of motion of 
flexion to 100 degrees with pain at the left sciatic notch, 
extension to 20 degrees actively and to 40 degrees passively, 
right lateral bending to 40 degrees actively and passively, 
left lateral bending to 20 degrees actively and to 40 degrees 
passively, right rotational twisting to 30 degrees, and left 
rotational twisting to 35 degrees; 2/4 deep tendon reflexes, 
a normal left ankle jerk; and no muscle spasm.  The veteran 
was diagnosed with lumbosacral degenerative disc disease.  
The examiner commented that: there was no current evidence of 
radiculopathy; the veteran's degenerative disc disease was 
improving; and he was employable "in any capacity which does 
not require heavy lifting or heavy manual labor."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  While 
noting that there is some discrepancy between the objective 
findings of the March 2005 and April 2005 VA examinations for 
compensation purposes, the Board observes that both physical 
evaluations are of apparently equal objective weight.  Given 
this fact and the close proximity of the examination dates, 
the Board will resolve any significant divergence in the 
findings in the light most favorable to the veteran.  

The veteran's service-connected post-operative lumbosacral 
spine disability has been objectively shown to be manifested 
by no more than post-operative lumbar spine degenerative disc 
disease; chronic lumbosacral strain; a lumbar spine range of 
motion of forward flexion to 50 degrees with pain, extension 
to 10 degrees with pain, right lateral flexion to 20 degrees, 
left lateral flexion to 30 degrees with pain, and rotation to 
30 degrees, bilaterally, with pain; a slightly decreased left 
ankle jerk; intact sensation; and no muscle spasm.  Such 
findings merit the assignment of a 40 percent evaluation 
under the provisions of Diagnostic Code 5292 (2003).  In the 
absence of objective evidence of either unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, the Board concludes that a 40 percent evaluation 
and no more is warranted for the veteran's service-connected 
post-operative chronic lumbosacral spine disability.  


ORDER

A 40 percent evaluation for the veteran's chronic lumbosacral 
strain with degenerative disc disease is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


